
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

SECOND AMENDMENT TO THE
WADDELL & REED FINANCIAL, INC.
1998 STOCK INCENTIVE PLAN


        Waddell & Reed Financial, Inc., a Delaware corporation (the "Company"),
previously established the Waddell & Reed Financial, Inc. 1998 Stock Incentive
Plan, as Amended and Restated, as further amended effective December 12, 2002
(as amended, the "Plan"). Pursuant to Section 11 of the Plan, the board of
directors of the Company (the "Board") reserves the right to amend the Plan.
Pursuant to the powers reserved in the Plan and subject to the approval of the
stockholders of the Company at the Company's 2003 Annual Meeting of
Stockholders, the Plan is amended effective January 16, 2003 as follows.

1.Section 4(a) of the Plan is hereby restated in its entirety to read as
follows:

(a)Consultants, officers and other key employees of the Company, its
Subsidiaries or its Affiliates (but excluding members of the Committee and any
Outside Director, except as provided in Section 6 below) who are responsible for
or contribute to the management, growth and/or profitability of the business of
the Company, its Subsidiaries, or its Affiliates are eligible to be granted
Stock Options, Stock Appreciation Rights, Restricted Stock or Deferred Stock
awards. Only employees of the Company and its Subsidiaries are eligible to be
granted Incentive Stock Options.

Except as provided in Section 6, the optionees and participants under the Plan
shall be selected from time to time by the Committee, in its sole discretion,
from among those eligible, and the Committee shall determine, in its sole
discretion and subject to Section 4A(b), the number of shares covered by each
award or grant.

2.Section 4A is hereby added to the Plan to read as follows:


Section 4A. Performance Awards and Award Limit.

(a)Definitions.

(i)Covered Employee.    "Covered Employee" means (A) the chief executive officer
of the Company, and (B) a person designated by the Committee, at the time of
grant of Performance Awards, who the Committee believes is likely to be a
"covered employee" (within the meaning of Section 162(m)(3) of the Code) with
respect to the fiscal year during which the Performance Award is granted or in
the foreseeable future.

(ii)Performance Award.    "Performance Award" means any Stock Option (other than
an Incentive Stock Option), Stock Appreciation Right, Restricted Stock or
Deferred Stock award to a Covered Employee that the Committee intends to be
performance-based compensation under Section 162(m)(4)(C) of the Code. The
Committee may grant an award under the Plan to a Covered Employee that is either
a Performance Award or not a Performance Award.

(iii)SAR/Option Performance Award.    "SAR/Option Performance Award" means any
Performance Award that is a Stock Option or Stock Appreciation Right.

(iv)Stock Performance Award.    "Stock Performance Award" means any Performance
Award other than a SAR/Option Performance Award.

(b)Individual Award Limitations.    In each calendar year during any part of
which the Plan is in effect, a participant (i.e., any employee, consultant or
officer, not only Covered Employees) may not be granted awards under the Plan
(i.e., all awards to all employees, consultants and officers are subject to this
Section 4B(b), not only Performance Awards) that have, in the aggregate, more
than 3,750,000 "Points," with each Stock Appreciation Right and Stock Option
having one Point for each share of Stock Option or Stock Appreciation Right
granted with respect thereto, and each Stock award and Deferred Stock award
having three Points with respect to each share of Stock granted with respect
thereto. (For illustrative purposes, a grant of a Stock Option for 10 shares of
Stock has 10 Points, and a grant of ten shares of Restricted Stock has 30
Points.) If an award is canceled, the canceled award continues to be counted
against the maximum number of shares for which awards may be granted to the
recipient under the Plan, as set forth in this Section 4A(b).

(c)Performance Goals for Performance Awards.    Each Performance Award shall be
structured so as to qualify as "performance-based compensation" under
Section 162(m)(4)(C) of the Code, as described below.

--------------------------------------------------------------------------------

(i)SAR/Option Performance Awards.    The exercise price (in the case of a Stock
Option) or the base price (in the case of a Stock Appreciation Right) of an
SAR/Option Performance Award shall not be less than 100 percent of the Fair
Market Value of the Stock on the date of grant of such SAR/Option Performance
Award.

(ii)Stock Performance Awards.    The grant, exercise and/or settlement of a
Stock Performance Award shall be contingent upon achievement of preestablished
performance goals and other terms set forth in this Section 4A(c)(ii).

(A)Performance Goals Generally.    The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 4A(c)(ii). Performance goals shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the level or levels of performance targeted
by the Committee result in the achievement of performance goals being
"substantially uncertain." The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one recipient
or to different recipients.

(B)Business Criteria.    One or more of the following business criteria
(including or excluding extraordinary and/or non-recurring items to be
determined by the Committee in advance) for the Company, on a consolidated
basis, and/or for specified subsidiaries or business or geographical units of
the Company (except with respect to the total shareholder return and earnings
per share criteria), shall be used by the Committee in establishing performance
goals for such Performance Awards: (I) earnings per share; (II) increase in
revenues; (III) increase in cash flow; (IV) increase in cash flow return;
(V) return on net assets; (VI) return on assets (VII) return on investment;
(VIII) return on capital; (IX) return on equity; (X) economic value added;
(XI) operating margin; (XII) contribution margin; (XIII) net income;
(XIV) pretax earnings; (XV) pretax earnings before interest, depreciation and
amortization; (XVI) pretax operating earnings after interest expense and before
incentives, service fees, and extraordinary or special items; (XVII) operating
income; (XIII) total stockholder return; (XIX) debt reduction; and (XX) any of
the above goals determined on an absolute or relative basis, or as adjusted in
any manner which may be determined in the discretion of the Committee, or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Standard & Poor's 500 Stock
Index or a group of competitor companies, including the group selected by the
Company for purposes of the stock performance graph contained in the proxy
statement for the Company's annual meetings of stockholders.

(C)Performance Period; Timing for Establishing Performance Goals.    Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period of up to ten years, as specified by the Committee.
Performance goals shall be established not later than 90 days (or, if earlier,
the passage of 25% of the performance period) after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for "performance-based compensation" under
Section 162(m) of the Code.

(D)Settlement of Performance Awards; Other Terms.    After the end of each
performance period, the Committee shall determine the amount, if any, of such
Performance Award payable to the Covered Employee. Settlement of such
Performance Awards shall be in cash, Stock, other awards or other property, as
determined in the sole discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards, but may not exercise discretion to increase any
such amount payable to a Covered Employee in respect of such Performance Award.



(d)General.    The Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of a Performance
Award that is not mandatory under the Plan; provided, however, that
notwithstanding any other provision of the Plan the Committee shall not have any

2

--------------------------------------------------------------------------------

discretion to accelerate, waive or modify any term or condition of an award that
is intended to qualify as "performance-based compensation" for purposes of
Section 162(m) of the Code if such discretion would cause the Performance Award
not to so qualify.

(e)Written Determinations.    All determinations by the Committee as to the
establishment of performance goals, the amount of any potential individual
Performance Awards, and the achievement of performance goals relating to Stock
Performance Awards, shall be made in writing in the case of any award intended
to qualify under Section 162(m) of the Code. The Committee may not delegate any
responsibility relating to Performance Awards. The determination as to whether
any performance goal, with respect to any award, has been satisfied shall be
made prior to the payment of any compensation relating to an award.

(f)Performance Awards under Section 162(m) of the Code.    It is the intent of
the Company that Performance Awards granted to persons who are or likely will
become "covered employees" (within the meaning of Section 162(m) of the Code)
shall constitute "performance-based compensation" within the meaning of
Section 162(m) of the Code. Accordingly, the terms of this Section 4A, including
the definitions of Covered Employee and other terms used herein, shall be
interpreted in a manner consistent with Section 162(m) of the Code. If any
provision of the Plan as in effect on the date of adoption or any agreements
relating to Performance Awards that are designated as intended to comply with
Section 162(m) of the Code does not comply or is inconsistent with the
requirements of Section 162(m) of the Code, then such provision shall be
construed or deemed amended to the extent necessary to conform to such
requirements."

(g)Conflicts Among Plan Provisions.    To the extent this Section 4A conflicts
with another provision of the Plan, this Section 4A shall control.



3.If this Amendment is approved at the Company's 2003 Annual Meeting of
Stockholders, the Plan shall remain in full force and effect as amended hereby.
If this Amendment is not approved at the Company's 2003 Annual Meeting of
Stockholders, the Board shall amend the Plan to prohibit the grant of Restricted
Stock and Deferred Stock (as such terms are defined in the Plan) to Covered
Employees (as such term is defined in this Amendment).

4.Except as hereby amended, the Plan shall remain in full force and effect.

3

--------------------------------------------------------------------------------



QuickLinks


SECOND AMENDMENT TO THE WADDELL & REED FINANCIAL, INC. 1998 STOCK INCENTIVE PLAN
